CLOPTON, J.
It is averred in the bill that the money, which was invested in the livery-stable and undertaker’s business, was the equitable separate estate of Mrs. Stokes; and a copy of the conveyance to her is made an exhibit, by which it is shown that the property was- conveyed for her sole and separate use. A sale of the property, taking a note for a part of the purchase-money, payable to her, does not operate to change the character of the estate. There is no error in overruling the demurrer to the bill.
The bill alleges that the money of Mrs. Stokes was invested in the business, and that it was carried on by her in the name of C. M. Stokes & Co., by and through her husband as her authorized agent and. manager. A married woman is deemed *375in equity a femme sole in respect to her equitable separate estate, with capacity to charge the same, in the same manner, and to the same extent that she could bind herself personally, if" sui juris. The contract may be in writing, or in parol; and there need not be any reference to her separate estate. It is sufficient that she professes to act as a femme sole. A court of equity, recognizing her capacity to hold separate property, also recognizes the incidental capacity of contracting debts, and assuming obligations which shall be a charge on it, though not binding on her personally. Having an equitable separate estate, and contracting a debt, a court of equity, which invests her with the capacity to possess the equitable estate, will, rather than hold the act vain and nugatory, presume, in avoidance of wrong and injustice, the intention to charge the estate wnth the debt, though there may be no particular intent. — Kelly v. Turner. 74 Ala. 513; Masson v. Kelly, 70 Ala. 85.
A married woman may authorize her husband tc manage her equitable separate estate as her general agent. Because of the peculiar relation, and of the legal implication that the will of the wife is subordinate to, and under the control of the husband, the agency should be established by clear and satisfactory evidence, and should not be the result merely of the marriage relation. But, where she does authorize him, and the agency is clearly established, its effect and construction are the same as an agency between other persons; and she is bound by his acts in respect to charging her equitable separate estate, as any other principal is liable for the acts of his general agent. Cord on Bights of Mar. Women, §§ 1301-, 1306; Schoul. on IIus. & Wife, § 277. The wife may confer on the husband, as her general agent and manager, any power which she possesses.
It is a universal and indisputable rule, that “ the authority of a general agent is measured by the usual scope and character of the business he is empowered to transact. By appointing him to do that business, the principal is considered as saying to the world, that his agent has all the authority necessary to the doing of it in the usual way.” — Pars, on Mer. Law, 135. If the agent does no more than is natural and customary in managing and transacting such business, any private limitations and instructions will not affect the rights of third persons, to whom they are not communicated. If, in transacting the undertaker’s business, it is usual 'to purchase goods on a credit, secret instructions to purchase for cash only will not avail .to prevent the separate estate of Mrs. Stokes from beiDg charged with debts so contracted.
The evidence of Mrs. Stokes, and the averments of the verified bill filed by her against her husband, clearly show that he *376was her general agent in managing and transacting the business, in which the money, admitted by her answer to be her equitable separate estate, was invested. A court of equity can not permit a married woman, who, professing to act as a femme sole, invests money of her equitable separate estate in a particular business, and authorizes her husband or any other person to generally manage and transact it, to repudiate the liability of her separate estate for a debt contracted by him, in the purchase of merchandise in the natural and usual mode, and within the scope of the business, by alleging a seoret authority to buy for cash only.
The decree overruling the demurrer is affirmed. The final decree is reversed, and the cause remanded for further proceedings.